Citation Nr: 1236292	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, and from February 1971 to June 1974.  He also had subsequent service with the California Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the claim for service connection for a low back disability, claimed as a low back injury.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  After additional evidence was received, the RO continued to deny the claim for service connection for a low back disability (as reflected in a December 2011 supplemental SOC (SSOC)).

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

During the June 2012 hearing, the Veteran testified that during his active duty service, he carried heavy equipment weighing 100 pounds and he did not seek treatment for back pain, other than undocumented visits to the medic for aspirin, because he did not want a back injury or disability to affect his opportunity for promotion.  He stated that he received chiropractic treatment within one year of discharge from his second period of service, and that he had a continuity of back pain symptomatology since that time.  He reported periodically receiving epidural injections and Vicodin for back pain and being diagnosed with a low back disability for the first time in the 1980s.  He stated that he currently receives back treatment from Dr. E. M. at Whittier Presbyterian.

The record reflects current medical evidence of disability involving the lumbar spine, including a March 2002 imaging report from the Whittier Hospital Medical Center, and treatment and evaluation records from E. M., M.D., dated in March 2007 to May 2008.  Furthermore, the Veteran is competent as a layperson to describe symptoms such as pain related to his claimed low back disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to report a continuity of symptomatology regarding back pain since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, there is no medical opinion of record that directly addresses whether a current lumbar spine disability is medically related to the Veteran's active service, to include his  reports of heavy lifting therein.

In light of the above, the Board finds that VA examination of the Veteran to clarify current diagnosis/es of the low back, and to obtain an opinion addressing the etiology of any such disability/ies would be helpful in resolving the claim on appeal.   See38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McLendon, 20 Vet. App. at 83.   

Hence, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a low back disability (as the original claim will be considered on the basis of the evidence of record)..  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide any necessary releases for the RO to obtain, records of treatment for a lumbar spine disability from Dr. E. M. dated prior to March 2007 and since May 2008, from chiropractor(s) dated since separation from service in June 1974, from Whittier Hospital Medical Center and/or Whittier Presbyterian, as well as records from any other relevant medical providers since separation from service.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide any necessary releases for it to obtain, records of treatment for a lumbar spine disability from Dr. E. M. dated prior to March 2007 and since May 2008, from chiropractor(s), from Whittier Hospital Medical Center and/or Whittier Presbyterian, as well as records from any other relevant medical providers since separation from active duty service.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA spine examination, by an appropriate physician (or an appropriate physician contracted by VA).

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record, if applicable).  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all  current low back disability(ies).  If so, then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically-related to the Veteran's two periods of active duty military service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection on appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 2011).

